Citation Nr: 0312583	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  99-23 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia.

2.  Entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from December 1978 to 
November 1980.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision, in which the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) determined that new and material evidence had 
not been submitted that would reopen a claim of entitlement 
to service connection for paranoid schizophrenia.

The issue of entitlement to service connection for paranoid 
schizophrenia is discussed in the REMAND section of this 
decision, set forth below.


FINDINGS OF FACT

1.  Service connection for paranoid schizophrenia was denied, 
prior to the current appeal, most recently in November 1998 
by the RO.  The veteran was notified of that decision, and of 
appellate rights and procedures, but did not perfect his 
appeal within the time therefor.

2.  The evidence submitted since November 1998, with regard 
to the matter of entitlement to service connection for 
paranoid schizophrenia, is both new and material, and reopens 
the veteran's claim for service connection for that disorder.


CONCLUSIONS OF LAW

1.  A November 1998 rating decision, whereby a prior denial 
of service connection for paranoid schizophrenia was 
confirmed and continued, is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  Evidence received since November 1998 is new and 
material, and the veteran's claim for service connection for 
paranoid schizophrenia has been reopened.  38 U.S.C.A. 
§§ 5108, 5121(a) (West 2002); 38 C.F.R. § 3.156(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA, however, is by statute expressly deemed 
not to apply to claims pertaining to the submittal of new and 
material evidence that had been pending as of August 29, 
2001, such as the instant claim.  Accordingly, application of 
the VCAA with regard to the specific question currently 
before the Board need not be discussed further.

II.  New and Material Evidence

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 2002); see also 38 U.S.C.A. §§ 7104(b) and 7105 
(West 2002).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, all evidence, both old 
and new, will be considered by VA after it ensures that its 
duty to assist has been fulfilled.

Service connection for paranoid schizophrenia was first 
denied in March 1986, in a decision rendered by the Board 
following review of evidence that included the veteran's 
service medical records, which showed that he had been found 
by a Medical Board to have schizophrenia, paranoid type, 
chronic, with acute exacerbation, existing prior to service 
and not aggravated therein.  The evidence also included a 
private medical record dated in June 1978, indicating a 
questionable history of mental disorder; the report of a June 
1983 VA medical examination noting a diagnosis of 
schizophrenia, paranoid type, by history; and VA treatment 
records dated between 1982 and 1984.  The Board concluded 
that an acquired psychiatric disability had been manifested 
prior to the veteran's service, and had not increased in 
severity therein.

The veteran has on many occasions since March 1986 requested 
that his claim be reopened.  These requests were denied, due 
to the absence of new and material evidence, by the RO in 
1987 (twice), 1989, 1992 (twice), and 1993, and by the Board 
in 1991.  Prior to the current adjudicatory proceeding, his 
request was most recently denied, by the RO, in November 
1998; the veteran submitted a timely notice of disagreement 
to that decision, but did not perfect his appeal through the 
submittal of a substantive appeal within the appropriate time 
for such action.  See 38 C.F.R. § 20.302(b) (2002).  The 
question that must be addressed, therefore, is whether the 
evidence submitted subsequent to November 1998 constitutes 
new and material evidence.

The evidence associated with the veteran's claims folder 
since November 1998 includes VA medical records dated between 
1999 and 2001, lay statements, and a statement from a social 
worker (undated but received by VA in October 2001), to the 
effect that the veteran's "initial symptoms of schizophrenia 
and related hospitalizations occurred while [he] was in the 
service in Korea, and therefore should be designated as 
service connected."  This evidence is new, both in the sense 
that it had not previously been associated with the veteran's 
claims folder, and in that it presents information that had 
not previously been considered; that is, it reflects that 
this particular health care professional has determined that 
the veteran's paranoid schizophrenia had its origin during 
his active service.

This evidence is so significant that it must be considered in 
order to decide fairly the merits of the veteran's claim; it 
pertains directly to the question of whether the veteran's 
paranoid schizophrenia had been manifested prior to his 
entrance into service, or whether it was initially manifested 
during that service.  The Board accordingly finds that new 
and material evidence has been submitted, and that the 
veteran's claim is reopened.


ORDER

The veteran's claim of entitlement to service connection for 
paranoid schizophrenia has been reopened, and the benefits 
sought on appeal are granted to that extent.


REMAND

The veteran's claim having been reopened, it is now incumbent 
upon VA that all of the evidence of record, both old and new, 
be considered with regard to this claim.  The Board must 
remand this issue for additional development and review by 
the RO, prior to any further Board action.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

In addition, the VCAA is now for application, and VA, with 
respect to the question of entitlement to service connection 
for paranoid schizophrenia, is accordingly under an enhanced 
duty to notify the claimant as to the information and 
evidence necessary for claim substantiation.  The veteran has 
not been furnished with any information as to VA's enhanced 
obligations under the VCAA, and in particular as to VA's 
obligations as defined by the Court in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This matter should be 
addressed prior to any further appellate review of this case 
by the Board.  

The Board is also of the opinion that additional development 
of the evidence would be helpful.  In particular, the Board 
finds that the report of a psychiatric examination, 
specifically addressing the question of whether the veteran's 
paranoid schizophrenia had been manifested prior to his 
entrance into service in December 1978, and, if so, whether 
it had increased in severity beyond the natural progression 
of that disorder during his period of service, would be of 
significant probative value. 

In view of the foregoing, this case is REMANDED for the 
following:

1.  The veteran should be accorded a VA 
psychiatric examination in order to 
ascertain whether his paranoid 
schizophrenia had been manifested prior 
to his entrance into service in December 
1978, and, if so, whether it increased in 
severity beyond the natural progression 
thereof during his period of service, or, 
conversely, whether it was first 
manifested during that service.  All 
tests indicated are to be accomplished at 
this time, and all findings, and the 
reasons therefor, are to be set forth in 
a clear, logical, and legible manner on 
the examination report.  The veteran's 
claims folder and a copy of this Remand 
are to be furnished to the examiner for 
his or her review and referral prior to 
this examination, and the examiner is to 
indicate on the examination report that 
review of the claims folder was 
accomplished prior to the examination.

2.  The RO is to document all attempts to 
schedule this examination, and associate 
all documentation with the veteran's 
claims folder.

3.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claims;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

4.  Following completion of the 
examination requested above, and either 
completion by the RO of any action or 
actions required by the submittal of 
information or evidence by the veteran or 
expiration of the appropriate time for 
him to furnish any such information or 
evidence, the RO should review the entire 
claims folder and determine whether 
service connection for paranoid 
schizophrenia can now be granted, either 
as directly incurred in service, or as a 
pre-existing disorder that was aggravated 
therein.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case, and with the 
appropriate period of time within which 
to respond thereto. The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of this claim should be made.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



